DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 21 January 2022 is acknowledged.  Claims 2, 5, 6, 10, 11, 14, 15, 18, 22, 26, and 29-57 have been cancelled.  Claims 4, 7, 9, 12, and 17 have been amended.  No claims have been added.  Claims 1, 3, 4, 7-9, 12, 13, 16, 17, 19-21, 23-25, 27, 28, 58, and 59 are pending and under consideration.


Information Disclosure Statement
The information disclosure statements filed 01 July 2019 and 02 September 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Specification
The Substitute Specification filed 21 January 2022 is acknowledged and has been entered.
The Substitute Specification is objected to because the Brief Description of the Drawings for Figures 1 and 2 does not include a description of subparts A and B.  Appropriate correction is required.  

The Substitute Specification is also objected to because it contains disclosures of amino acid sequences that are not accompanied by SEQ ID NOS, for example, on page 6 in the 3rd paragraph and on page 9 in the 2nd and last partial paragraphs.  Even if those sequences are included in the sequence listing, a sequence identifier must accompany each sequence each time it appears in the specification.  37 C.F.R. 1.821(a) and (c); M.P.E.P. 2422.01-03.  


Claim Objections
Claims 23 and 24 are objected to because of the following informality:  the claims are independent claims that use the abbreviation “CAR” without first defining the abbreviation.  Appropriate correction is required.

Claims 27 and 28 are objected to for the following informality: there is an extra space between “claim 24” and the following comma.  Appropriate correction is required.

Claims 27, 28, and 58 are objected to because they do not link the treatment with a condition of the subject.  It is suggested each claim be revised to indicate the method according to claim 24, wherein the subject has the condition indicated in each of the dependent claims; for example, “wherein the subject has cancer”.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 9, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is ambiguous because it is not clear when the tyrosine residue of the GADS binding motif “corresponds to” amino acid 629 of SEQ ID NO: 1.  The specification does not clearly indicate what is included or excluded by this statement.  It is unclear how to resolve this ambiguity.
Claim 9 is likewise ambiguous because it is not clear when the tyrosine residue of the SLP-76 binding motif “corresponds to” amino acid 662 of SEQ ID NO: 1.  The specification does not clearly indicate what is included or excluded by this statement.  Here, too, it is unclear how to resolve the ambiguity.
Claim 59 depends from claim 24 and recites the limitation "the cancer cells”.  There is insufficient antecedent basis for this limitation in the claim because claim 24 does not recite either cancer or cells.  It is suggested applicant amend the claim to depend from either claim 27 or 58 and link the wherein clause with the claim from 
Appropriate correction is required.  




The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7-9, 12, 13, 16, 17, 19, 20, 23-25, 27, 28, 58, and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a CAR comprising, from N- to C-terminus, a target antigen binding scFv, a CD8 hinge and transmembrane region, a 4-1BB intracellular signaling domain, a CD3 zeta signaling domain, and the CD6 signaling domain as set forth in SEQ ID NO: 3, does not reasonably provide enablement for a CAR as broadly recited in the independent claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
          Nature of the invention/Breadth of Claims

Each of independent claims 1, 23 and 24 recites a chimeric antigen receptor comprising a “CD6-derived signalling region”.  The specification on pages 10-14 indicates that the phrase includes fragments of wild-type CD6 from any source, as well as variant sequences defined only by sharing less than 100% identity with a wild-type CD6 sequence.  While the independent claims also require that the “CD6-derived signalling region” is between 20 and 60 amino acid residues and comprises a GADS binding motif comprising amino acid residues YXN and a SLP-76 binding motif comprising amino acid residues YXD, Applicant is broadly claiming essentially any sequence of 20-60 amino acids comprising the two motifs, or the encoding nucleic acid.  
In independent claim 24, a CAR comprising an antigen binding region, transmembrane region, and the “CD6-derived signalling region” is used in a method of treating any condition.  While the dependent claims provide additional limitations regarding the method, all of the claims encompass treatment of a wide variety of conditions.  
State of the Art/Predictability

The effective filing date of the claimed invention is August 2016.  As reviewed in the disclosure on pages 1 and 2, by that time, first, second, and third generation chimeric antigen receptors (CAR) had been described in the art.  The skilled artisan recognized that CAR generally contained a single chain Fv (scFv) from an antibody; an intracellular signaling region that could support T cell receptor-type signaling and could be comprised of one or more signaling domains; and a “hinge” that linked the scFv to a transmembrane region that coupled to the intracellular signaling domain.  E.g., Figure 3 of Fesnak et al., Nature Reviews Cancer, 16:566-581 (2016) (PTO-892).  First generation CAR generally utilized the CD3 zeta signaling domain; second generation CAR add a co-stimulatory signaling domain from CD28 or CD137 (4-1BB); and third generation CAR comprise multiple co-stimulatory signaling domains.  The level of skill in the art by 2016 was high.  CAR expressed by T cells (CAR-T) and targeting several different cancer antigens were in clinical development, with CAR-T targeting CD19 or CD20 in leukemias and lymphoma being the most advanced.  Summarized in Table 1 of Fesnak.  Solid tumor CAR-T therapy was having more limited success, in part because of the difficulty in identifying target antigen that were tumor specific.  An additional area under investigation was optimization of the signal mediated by the CAR.  Fesnak summarizes signaling via the endogenous T cell receptor (TcR) and various activating and inhibitory receptors in Figure 1.  The effect of varying the intracellular components is discussed in more detail in Section 1.1.2 of Geldres et al., Sem Immunol 28:3-9 (2016) (PTO-892). 
	As illustrated in Figure 2 of Fesnak, a CAR provides a non-MHC restricted substitute for the native TcR in T cells.  While other types of chimeric antigen receptors are being developed .   But as Geldres notes on pages 5, first column, by 2016 it was also evident that the co-stimulation of CARs needed to be assessed in the context of all the other molecule components of the CAR and the role of co-stimulation in using CAR-T to treat solid tumors was even less clear.
	CD6 is a molecule expressed on T cells that was identified in the early 1980’s but whose function has only recently begun to be understood.  Reviewed in Pinto & Carmo, BioDrugs 27:191-202 (2013).  It is a molecule that has shown both co-stimulatory and inhibitor activity depending upon the context in which signaling was initiated.  E.g., “5 The Complexity of the Signaling Complexes of CD6”.  CD6 has a large intracellular region with multiple motifs known to be involved in signal transduction.  E.g., Figure 1.  It also has multiple splice variants and 
Guidance/ Working Examples

The specification demonstrates using mutational analysis that two motifs in CD6, an SLP-76 motif containing a phosphorylated tyrosine at Y662 and a GADS motif containing a phosphorylated tyrosine at Y629 of SEQ ID NO: 1, are together involved in co-stimulation mediated by CD6.  Those data have also been published.  Breuning J, Brown MH., Mol Cell Biol 37:e00071-17; doi.org/10.1128/MCB.00071-17 (2017) (PTO-892).  The Specification then discloses incorporation of a fragment of human CD6 comprising residues 623-668 and containing the GADS and SLP-76 site into the carboxy terminus of a chimeric receptor comprising the extracellular and transmembrane regions of human CD6 linked to the cytoplasmic signaling domain of mouse CD3 zeta.  The CD6 signaling region used is the 47 amino acid fragment set forth in SEQ ID NO: 3, which is encoded by SEQ ID NO: 4.  Adding the CD6 fragment resulted in greater IL-2 production when cells expressing the constructs were stimulated by crosslinking CD6.  Figure 5.  In Study 2 beginning on page 29, the CD6 fragment set forth in SEQ ID NO: 3 was also added to the C-terminus of a prior art CAR comprising an anti-CD19 scFv linked via a CD8 hinge and transmembrane domain to an intracellular region containing a 4-1BB signaling domain linked to a CD3 zeta signaling domain.  Adding the human CD6 fragment did not affect CAR expression in T cells. Figure 6.  Figure 7 shows that there was no consistent effect on IL-2 production, but IFNg levels were increased when the CAR-T cells were stimulated with target 
Based on these results, the specification provides evidence that a CAR comprising, from N- to C-terminus, a target antigen binding scFv, a CD8 hinge and transmembrane region, a 4-1BB intracellular signaling domain, a CD3 zeta signaling domain, and the CD6 signaling domain as set forth in SEQ ID NO: 3 could enhance CAR-T-mediated killing of tumor targets expressing the corresponding tumor antigen.  Thus, it is reasonably predictable that the skilled artisan could not only make, but also credibly use in a specific and substantial real-world way, a chimeric antigen receptor comprising, from N- to C-terminus, a target antigen binding scFv, a CD8 hinge and transmembrane region, a 4-1BB intracellular signaling domain, a CD3 zeta signaling domain, and the CD6 signaling region as set forth in SEQ ID NO: 3.  Adding the CD6 signaling region set forth in SEQ ID NO: 3 to prior art CAR would reasonably be expected to produce enhanced tumor-cell killing by CAR-T cells expressing it.   
However, guidance is lacking to suggest that the skilled artisan could make a CAR as broadly recited in the independent claims and then use it without undue experimentation.   Applicant has provided a single example, in the context of a particular prior art CAR (i.e., SEQ ID NO: 13), with SEQ ID NO: 3 placed C-terminally following the CD3zeta signaling domain.  Applicant has not shown whether SEQ ID NO: 3 (a particular fragment of human CD6) could produce the same effect in first or second generation CAR or in the context of signaling other than that mediated by CD3zeta.  Applicant has not shown that SEQ ID NO: 3 would function if incorporated at other locations in a CAR, even if containing the same components as the 

In view of the above, one of skill in the art would be required to perform undue experimentation to make and use the invention as broadly claimed.  Accordingly, the claims are not commensurate in scope with the enablement provided in the specification.




Allowable Subject Matter 
No claim is allowed.  

Claim 21 is objected to as being dependent from a rejected base claim but would be allowable if rewritten in independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.